DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 01 December 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II, directed to claims 3 and 4 and generic claims 1 and 8-12 in the reply filed on 01 December 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 2 and 5-7 are therefore withdrawn.
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
Claims 3 and 4 recites “an annular fifth waveguide” without recitation of a third and fourth waveguide.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,145,660 to Margalit et al in view of U.S. Patent Application Publication 2006/0140535 to Tsuda et al.
In regards to claim 1, Maraglit teaches an optical switch (Figure 2) comprising a first waveguide (22) comprising a first end at a first end side of the optical switch and a second end at a second end side of the optical switch which are ports for input (24) and output (26) of electromagnetic waves, a second waveguide (30) comprising a third end and a fourth end which are ports for input (34) and output (32) of electromagnetic waves, wherein the third end and the fourth end are located on the first end side and the second end side, respectively, as viewed from a center of the first waveguide, and an exchanger comprising at least one first waveguide section (28 top), located along the first waveguide, configuring a first directional coupler together with the first waveguide, and including a first tuning material (36 top), and at least one second waveguide section (28 bottom), located along the second waveguide, configuring a second directional coupler together with the second waveguide, and including a second tuning material (36 bottom), wherein the exchanger inputs electromagnetic waves, input from the first end and output from the at least one first waveguide section, to a third end side of the third end of the at least one second waveguide section, and the exchanger inputs electromagnetic waves, input from the third end and output from the at least one second waveguide section, to the second end side of the at least one first waveguide section.  But Maraglit fails to expressly teach the first and second tuning material to be a phase changing material.  Maraglit does teach the first and second tuning elements to tune using a heating element, piezo element, voltage source or another stress source.  Furthermore, Applicant teaches the phase change material to be activated by a heating element.  (Applicant’s specification and claim 9)  Additionally, Tsuda teaches an optical switch including a phase change element in waveguides in place of a heater, such as the one discussed by Maraglit.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the first and second tuning element to be a phase changing material, such as the phase changing element taught by Tsuda since both Tsuda and Applicant both teach a heating element to be capable of controlling a phase change.
	In regards to claim 3, Maraglit teaches the exchanger comprises an annular fifth waveguide including the at least one first waveguide section and the at least one second waveguide section, and in the annular fifth waveguide the second end side of the at least one first waveguide section is connected to the third end side of the second waveguide section and a fourth end side of the fourth end of the second waveguide section is connected to the first end side of the first waveguide section.  (Figure 2)
	In regards to claim 4, Maraglit teaches the annular fifth waveguide, a part of a linear section connecting the second end side of the first waveguide section to the third end side of the second waveguide section, and a part of a linear section connecting the fourth end side of the second waveguide section to the first end side of the first waveguide section are vertical. (Figure 2)
	In regards to claims 8 and 9, Tsuda teaches the use of a laser beam is used for phase change of the phase change material and heat generation by resistive elements is used for phase change of the phase change material.
	In regards to claim 10, Maraglit in view of Tsuda teaches electromagnetic waves, input to at least one of the first end and the third end, are propagated in single mode.
	In regards to claim 11, Maraglit teaches the first waveguide and the second waveguide are located on a same plane.
	In regards to claim 12, Maraglit teaches the phase change material is displaced from the plane in a direction perpendicular to the same plane.  Since Maraglit shows the material in an annular formation, there would necessarily be a perpendicular direction in the same plane.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874